EXHIBIT 10.3

LOGITECH INTERNATIONAL S.A. 2006 STOCK INCENTIVE PLAN

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

     This Performance Restricted Stock Unit Agreement (the “Agreement”) is
between Logitech International S.A., a Swiss company (the “Company”), and the
Participant named below and is made pursuant to the Logitech International S.A.
2006 Stock Incentive Plan (the “Plan”). To the extent any capitalized terms used
in this Agreement are not defined, they shall have the meaning given to them in
the Plan. Subject to Section 20(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms of the Plan shall prevail.

     In consideration of the mutual agreements herein contained and intending to
be legally bound hereby, the parties agree as follows:

1. Grant of Restricted Stock Units. The Company hereby grants to the Participant
named below the number of Restricted Stock Units corresponding to Shares
specified below, subject to the terms and conditions of this Agreement and of
the Plan, which is incorporated in this Agreement by reference:

Participant’s Name:    [NAME]   Grant Date:    [GRANT DATE]   Performance
Period:  From:  [START DATE]   To:  [END DATE]   Total Number of Restricted
Stock    [UNITS] Units granted (subject to adjustment      under Section 2 or
3):     


2. Vesting, Performance Conditions and Adjustment.

     (a) Vesting. As soon as reasonably practicable after the close of the
Performance Period, the Compensation Committee of the Company’s Board of
Directors (the “Committee”) shall determine the vested percentage of the total
number of Restricted Stock Units granted, and upon such determination the
corresponding vested percentage of the total number of Restricted Stock Units
granted shall vest. Such percentage shall be calculated pursuant to the
following table:

TSR Percentile Rank:         Vested Percentage: 75th or higher   200% 60th 100%
40th 50% Below 40th   0%


The vested percentage attributable to a TSR Percentile Rank between the 40th and
60th percentiles, or between the 60th and 75th percentiles, shall be determined
by straight-line interpolation. In no event shall any Restricted Stock Units
vest under this Section 2 after the Participant’s termination of Service.

--------------------------------------------------------------------------------

     (b) TSR Percentile Rank. The term “TSR Percentile Rank” shall mean the
Company’s TSR for the Performance Period expressed as a percentile rank relative
to the TSR for the Performance Period of all companies included in the NASDAQ
100 Index as of the close of the Performance Period. The term “TSR” shall mean
the quotient of (i) the Average Price of the applicable issuer’s Shares at the
end of the Performance Period minus the Average Price of such issuer’s Shares at
the beginning of the Performance Period plus any ordinary or extraordinary
dividends paid by such issuer during the Performance Period divided by (ii) the
Average Price of such issuer’s Shares at the beginning of the Performance
Period. TSR expressed as a formula shall be as follows:

          TSR = (Average Priceend − Average Pricebegin + Dividends) / Average
Pricebegin

“Average Price” shall mean the average closing price over the 30 consecutive
trading days ending with (and including) the applicable day. In calculating TSR,
all dividends shall be assumed to have been reinvested in Shares when paid.

     (c) Committee Determination. The Committee shall determine the Company’s
TSR Percentile Rank, and its determination shall be conclusive and binding on
the Participant and the Company. The Committee, at its sole discretion, may make
appropriate adjustments in the vesting conditions set forth in Subsection (a)
above in order to account for extraordinary events.

3. Change in Control.

     (a) Acceleration of Vesting. The Restricted Stock Units subject to this
Award shall immediately vest if (i) the Company is subject to a Change in
Control before a Separation from Service occurs and (ii) within 12 months after
such Change in Control a Separation from Service occurs because (A) the
Participant’s Service is terminated by the Company without Cause or (B) the
Participant resigns for Good Reason. The vested percentage of such Restricted
Stock Units shall be determined pursuant to Subsection (b) below.

     (b) Vested Percentage. If Subsection (a) above applies, the vested
percentage of the Restricted Stock Units shall be determined as soon as
reasonably practicable after the Separation from Service. If the Change in
Control occurred within 12 months after the Grant Date set forth in Section 1
(the “Grant Date”), then the vested percentage of the Restricted Stock Units
shall be 100%. If the Change in Control occurred more than 12 months after the
Grant Date, then the vested percentage of the Restricted Stock Units shall be
determined pursuant to Section 2 as if the Performance Period had ended on the
date of the Change in Control. The Compensation Committee of the Board of
Directors of the Company’s successor (the “Successor Committee”) shall determine
the Company’s TSR Percentile Rank as of the date of the Change in Control, and
its determination shall be conclusive and binding on the Participant and the
Company’s successor. The Successor Committee, at its sole discretion, may make
appropriate adjustments in the vesting conditions set forth in Section 2(a)
above in order to account for extraordinary events, including (without
limitation) any effects related to the Change in Control.

     (c) Effect of Merger. In the event that the Company is a party to a merger,
consolidation or reorganization, the Restricted Stock Units subject to this
Award shall be subject to Section 16 of the Plan; provided that any action taken
pursuant to Section 16 of the Plan shall either (i) preserve the exemption of
this Award from Section 409A of the Code or (ii) comply with Section 409A of the
Code.

     (d) Definitions. The following definitions shall apply for purposes of this
Section 3:

     (i) Cause. The term “Cause” shall mean (A) any act of personal dishonesty
taken by the Participant in connection with his or her responsibilities as a
Participant that is intended to result in substantial personal enrichment of the
Participant, (B) the Participant’s conviction of a felony that the Board
reasonably believes has had or will have a material detrimental effect on the
Company’s reputation or business, (C) a willful act by the Participant that
constitutes misconduct and is injurious to the Company or (D) continued willful
violations by the Participant of the Participant’s obligations to the Company
after there has been delivered to the Participant a written demand for
performance from the Company that describes the basis for the Company’s belief
that the Participant has not substantially performed his or her duties. 

2

--------------------------------------------------------------------------------

     (ii) Change in Control. The term “Change in Control” shall mean the
occurrence of any of the following events:

     (A) A merger or consolidation of the Company with any other entity, other
than a merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation;

     (B) The complete liquidation of the Company;

     (C) The sale or other disposition by the Company of all or substantially
all of the Company’s assets; or

     (D) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”)) becoming the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities.

     (iii) Good Reason. The term “Good Reason” shall mean (A) a substantial
reduction of the facilities and perquisites (including office space and
location) available to the Participant immediately prior to such reduction,
without the Participant’s express written consent and without good business
reasons, (B) a material reduction of the Participant’s base salary, (C) a
material reduction in the kind or level of Participant benefits to which the
Participant is entitled immediately prior to such reduction, with the result
that the Participant’s overall benefits package is significantly reduced, (D)
the relocation of the Participant to a facility or location more than 30 miles
from his or her current location, without the Participant’s express written
consent, or (E) the Company’s failure to obtain the assumption by any successor
of the Company of the Change of Control Severance Agreement between the
Participant, the Company and Logitech Inc. Clause (C) above shall not apply in
the event of any reduction of the amount of the bonus actually paid but shall
apply in the event of a material reduction of the target bonus or bonus
opportunity. A condition shall not be considered “Good Reason” unless the
Participant gives the Company written notice of such condition within 90 days
after such condition comes into existence and the Company fails to remedy such
condition within 30 days after receiving the Participant’s written notice.

3

--------------------------------------------------------------------------------

     (iv) Separation from Service. The term “Separation from Service” shall mean
a “separation from service,” as defined in the regulations under Section 409A of
the Code.

4. Settlement of Vested Restricted Stock Units.

     (a) Time of Settlement. The Participant’s vested Restricted Stock Units
shall be settled on the first Permissible Trading Day after the vested
percentage of the Restricted Stock Units originally subject to this Agreement
has been determined pursuant to Section 2 or 3. The foregoing notwithstanding,
Restricted Stock Units shall in no event be settled later than the later of (i)
the March 15 of the calendar year after the calendar year in which the vested
percentage of such Restricted Stock Units was determined or (ii) the June 15 of
the Company’s fiscal year after the fiscal year in which the vested percentage
of such Restricted Stock Units was determined. At the time of settlement, the
Participant shall receive one Share for each vested Restricted Stock Unit, net
of applicable withholdings. The Company in its discretion may designate a
brokerage firm to assist with settlement of Restricted Stock Units, or as the
sole means for settlement of Restricted Stock Units.

     (b) Permissible Trading Day. The term “Permissible Trading Day” shall mean
a day that satisfies each of the following requirements:

     (i) The Nasdaq Stock Market is open for trading on such day;

     (ii) The Participant is permitted to sell Shares on such day without
incurring liability under Section 16(b) of the Act;

     (iii) Either (A) the Participant is not in possession of material
non-public information that would make it illegal for the Participant to sell
Shares on such day under Rule 10b-5 of the Securities and Exchange Commission or
(B) Rule 10b5-1 of the Securities and Exchange Commission is applicable;

     (iv) Under the Company’s written securities trading policy, the Participant
is permitted to sell Shares on such day; and

     (v) The Participant is not prohibited from selling Shares on such day by a
written agreement between the Participant and the Company or a third party.

5. Nature of Restricted Stock Units. The Restricted Stock Units are mere
bookkeeping entries and represent only an unfunded and unsecured obligation of
the Company to issue or deliver Shares on a future date. As a holder of
Restricted Stock Units, the Participant has no rights other than the rights of a
general creditor of the Company. The Restricted Stock Units carry neither voting
rights nor rights to cash or other dividends. The Participant has no rights as a
shareholder of the Company by virtue of the Restricted Stock Units unless and
until the Restricted Stock Units are settled by issuing or delivering Shares.

6. Leave of Absence. Unless otherwise determined by the Committee, in the case
of an authorized leave of absence by the Participant of more than 120 days:

     (a) If the Participant subsequently returns to active Service before the
end of the Performance Period, the vested percentage of Restricted Stock Units
calculated pursuant to the table in Section 2(a) above shall be reduced in
proportion to the ratio that the number of days after the 120th day of such
leave is to the total number of days in the Performance Period.

4

--------------------------------------------------------------------------------

     (b) If the Participant does not return to active Service on or before the
last day of the Performance Period, this Agreement shall terminate and all of
the Restricted Stock Units shall be forfeited effective on the last day of the
Performance Period.

7. Termination of Service. If the Participant’s Service terminates before the
vested percentage of the Restricted Stock Units has been determined pursuant to
Section 2, all of the Restricted Stock Units shall be forfeited effective on the
date the Participant’s Service terminates. However, if the Participant’s Service
terminates as a result of a Separation from Service that causes the acceleration
of the vesting of the Restricted Stock Units under Section 3(a), the Restricted
Stock Units shall not be forfeited.

8. Suspension or Cancellation for Misconduct. If at any time (including after
vesting but before settlement) the Administrator reasonably believes that the
Participant has committed an act of misconduct as described in this Section 8,
the Administrator may suspend the vesting or settlement of Restricted Stock
Units, pending a determination of whether an act of misconduct has been
committed. If the Administrator determines that the Participant, other than an
independent Director, has committed an act of embezzlement, fraud or breach of
fiduciary duty, or if the Participant makes an unauthorized disclosure of any
trade secret or confidential information of the Company or any of its
Subsidiaries, or induces any customer to breach a contract with the Company or
any of its Subsidiaries, then this Agreement shall terminate immediately and
cease to be outstanding. Any determination by the Administrator with respect to
the foregoing shall be final, conclusive and binding on all interested parties.
If the Participant holds the title of Vice President or above, the determination
of the Administrator shall be subject to the approval of the Company’s Board of
Directors.

9. Tax Withholdings. The Participant agrees that the Company, at its sole
discretion, may satisfy any applicable withholding tax obligations that arise in
connection with Restricted Stock Units through (i) withholding Shares from the
settlement of the Restricted Stock Units or (ii) any other arrangement, in any
case, equal in value to the amount necessary to satisfy any such withholding tax
obligations. The Company shall not be required to issue or deliver Shares
pursuant to this Agreement unless and until such obligations are satisfied.

10. Taxes and Reports.

     (a) The tax consequences to the Participant as a result of the grant,
vesting or settlement of the Restricted Stock Units will depend upon the laws of
the country in which the Participant is subject to tax. Regardless of any action
that the Company or the company that employs the Participant (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), the
Participant acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Participant is and remains the Participant’s responsibility
and that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the grant of Restricted Stock Units, including the grant, vesting
and settlement of Restricted Stock Units, the subsequent sale of Shares and/or
the receipt of any dividends and (ii) do not commit to structure the terms of
the grant or any aspect of the grant of Restricted Stock Units to reduce or
eliminate the Participant’s liability for Tax-Related Items. The Participant
should consult a tax adviser concerning the grant, vesting and settlement of the
restricted stock units, as well as disposition of the shares.

     (b) In certain countries, there are reporting requirements for employees on
the grant, vesting or settlement of an Award under the Plan. It is the
Participant’s responsibility to make the proper reports. The Company is not
responsible for making reports on the Participant’s behalf and will not be
liable for any loss the Participant may incur because such reports have not been
made.

5

--------------------------------------------------------------------------------

11. Compliance with Applicable Laws; no Company Liability. No Shares shall be
issued or delivered pursuant to the settlement of the Restricted Stock Units
unless such issuance or delivery complies with Applicable Laws. The Company
shall not be liable to the Participant or other persons as to (a) the
non-issuance or delivery of Shares as to which the Company has been unable to
obtain from any regulatory body having jurisdiction the authority deemed by the
Company’s counsel to be necessary to the lawful issuance or delivery of any
Shares hereunder and (b) any tax consequence expected, but not realized, by the
Participant or other person due to the receipt, vesting or settlement of the
Restricted Stock Units.

12. Non-Transferability of Restricted Stock Units. The Restricted Stock Units
and this Agreement may not be transferred in any manner otherwise than by will,
by the laws of descent or distribution or, if the Company permits, by a written
beneficiary designation. The terms of the Plan and this Agreement shall be
binding upon the executors, administrators, heirs, beneficiaries, successors and
assigns of the Participant.

13. Adjustments Upon Changes in Capitalization. In the event of a declaration of
a stock dividend, a stock split, combination or reclassification of shares,
extraordinary dividend of cash and/or assets, recapitalization, reorganization
or any similar event affecting the Shares or other securities of the Company,
the Administrator shall equitably adjust the number and kind of Restricted Stock
Units or other securities which are subject to this Agreement, in order to
reflect such change and thereby preclude a dilution or enlargement of benefits
under this Agreement.

14. Entire Agreement; Governing Law. The Plan and this Agreement constitute the
entire agreement of the parties with respect to the subject matter of this
Agreement and supersede in their entirety all prior undertakings and agreements
of the Company and the Participant with respect to the subject matter of this
Agreement, and may not be modified adversely to the Participant’s interest
except by means of a writing signed by the Company and the Participant. This
Agreement is governed by the internal substantive laws, but not the
choice-of-law rules, of Switzerland (the Company’s jurisdiction of
organization).

15. No Guarantee of Continued Service. The Participant acknowledges and agrees
that the vesting of Restricted Stock Units pursuant to the vesting schedule
hereof is earned only by continuing as a service provider at the will of the
Company (and not through the act of being hired, being granted Restricted Stock
Units or settling Restricted Stock Units hereunder). The Participant further
acknowledges and agrees that this Agreement, the transactions contemplated
hereunder and the vesting schedule set forth herein do not constitute an express
or implied promise of continued service for the vesting period, for any period
or at all, and shall not interfere with the Participant’s right or the Company’s
or the Employer’s right to terminate the Participant’s service at any time, with
or without cause.

16. No Entitlement or Claims for Compensation.

     (a) The Participant’s rights, if any, in respect of or in connection with
this Agreement or any other Award is derived solely from the discretionary
decision of the Company to permit the Participant to participate in the Plan and
to benefit from a discretionary Award. By accepting this Agreement, the
Participant expressly acknowledges that there is no obligation on the part of
the Company to continue the Plan and/or grant any additional Awards to the
Participant. This Agreement is not intended to be compensation of a continuing
or recurring nature, or part of the Participant’s normal or expected
compensation, and in no way represents any portion of the Participant’s salary,
compensation or other remuneration for purposes of calculating any severance,
resignation, redundancy or end-of-service payments, bonuses, long-service
awards, pension or retirement benefits, or similar payments or for any other
purpose.

6

--------------------------------------------------------------------------------

     (b) The Participant shall be deemed irrevocably to have waived any claim to
damages or specific performance for breach of contract or dismissal,
compensation for loss of office, tort or otherwise with respect to the Plan,
this Agreement or any outstanding Award that is forfeited and/or is terminated
by its terms or to any future Award.

     (c) The Participant agrees that the Company may require that Restricted
Stock Units granted hereunder be settled with, and the resulting Shares held by,
a broker designated by the Company. In addition, the Participant agrees that his
or her rights hereunder shall be subject to set-off by the Company for any valid
debts the Participant owes to the Company.

17. Data Privacy.

     (a) The Participant hereby consents to the collection, processing, use and
transfer, in electronic or other form, of the Participant’s personal information
(the “Data”) regarding the Participant’s employment, the nature and amount of
the Participant’s compensation and the fact and conditions of the Participant’s
participation in the Plan (including the Participant’s name, home address,
telephone number, date of birth, social insurance number or other identification
number, compensation, nationality and job title, details of all options, shares
or other entitlement to securities awarded, canceled, exercised, vested,
unvested or outstanding under the Plan or predecessor plans), by and among the
Company and one or more its Subsidiaries and Affiliates, for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan and in calculating the cost of the Plan.

     (b) The Participant further consents to the transfer of the Data to UBS AG
and/or its affiliates (“UBS”), or to any other third parties assisting in the
implementation, administration and management of the Plan, or in calculating the
costs of the Plan, including any other third party assisting with the settlement
of Restricted Stock Units under the Plan or with whom Shares acquired upon
settlement of the Restricted Stock Units or cash from the sale of such shares
may be deposited. The Participant further consents to the processing,
possession, use and transfer of the Data by UBS and such other third parties for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan and in calculating the cost of the Plan.

     (c) The Participant understands and agrees that the recipients of the Data
may be located in the United States or elsewhere, and that the recipients’
countries may have different data privacy laws and protections than the
Participant’s country, and the Participant consents to the transfer of the Data
to such countries. Furthermore, the Participant acknowledges and understands
that the transfer of the Data to the Company or any of its Subsidiaries, or to
UBS or any such third parties, is necessary for the Participant’s participation
in the Plan.

     (d) The Participant understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data or
require any necessary amendments to Data or withdraw the consents herein, in any
case without cost, by contacting the Participant’s local human resources
representative in writing. The Participant further acknowledges that withdrawal
of consent may affect the Participant’s ability to exercise or realize benefits
from the Restricted Stock Units, and the Participant’s ability to participate in
the Plan.

18. Repatriation of Profits. In certain countries, persons employed in those
countries are responsible for bringing back into the country the proceeds of any
investments abroad that have been received as a result of the exercise of an
award under the Plan. If any foreign exchange control approval, consent or
permission is required for the exercise or settlement of an Award under the
Plan, the Participant is responsible for obtaining all such approvals, consents
and permissions. The Company is not responsible for this activity and will not
be liable for any loss that the Participant incurs because such approvals have
not been obtained. 

7

--------------------------------------------------------------------------------

19. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

[language for signed acceptance follows]

By the Participant’s signature below, the Participant agrees that the Restricted
Stock Units are granted under and governed by the terms and conditions of the
Plan and this Agreement. The Participant has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Plan and Agreement. The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and Agreement.

In order to accept the Restricted Stock Units on the above terms, you must print
out this Agreement, and sign and deliver the signed Agreement, within 90 days
after the Grant Date set out on the first page of this Agreement, by mail or fax
to the Logitech Stock Plan Administrator, Treasury Department. Please keep a
copy for your records.

If you do not deliver, by fax or mail, the signed Agreement within 90 days after
the Grant Date, the Restricted Stock Units will be cancelled and of no effect.

PARTICIPANT:   THE COMPANY:                                 Signature    By   
   Chairman  Print Name  Title: Chairman 


[language for online agreement follows]

By the Participant’s agreement to this Agreement, the Participant agrees that
the Restricted Stock Units are granted under and governed by the terms and
conditions of the Plan and this Agreement. The Participant has reviewed the Plan
and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of the Plan and Agreement. The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Agreement.

In order to agree to this Agreement, please click “I Agree” below.

If you do not agree to this Agreement within 90 days after the Grant Date set
out on the first page of this Agreement, the Restricted Stock Units will be
cancelled and of no effect.

8

--------------------------------------------------------------------------------